UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Ste 101, New York, NY (Address of principal executive offices) (Zip Code) (208) 556-1181 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report:N/A Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NO X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer X Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares of the registrant’s common stock, no par value per share, outstanding as of September 30, 2008 was 59,133,323. DOCUMENTS INCORPORATED BY REFERENCE: None. ATLAS MINING COMPANY AND SUBSIDIARIES THIRD QUARTER 2-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Consolidated Balance Sheets, at September 30, 2008 (unaudited) and December 31, 2007 3-4 Consolidated Statements of Operations and Comprehensive Loss(unaudited) for the Three Months Ended September 30, 2008 and 2007, and for the Nine Months Ended September 30, 2008 and 2007 5-6 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2008 and 2007 7-8 Condensed Notes to the Consolidated Financial Statements (unaudited) 9-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures Certification Under Sarbanes-Oxley Act of 2002 PREFATORY NOTE This Quarterly Report of Form 10-Q for the quarter ended September 30, 2008 was required to be filed on November 14, 2007.On January 11, 2008, a Special Committee of the Board of Directors was appointed to review and investigate the conduct of our prior management and any issues arising therefrom.The Special Committee has reported its findings to the staff of the Securities and Exchange Commission (“SEC”) in July 2008 and issued a press release summarizing its findings in August 2008. Generally speaking, the narrative portions of this 10-Q speak as of September 30, 2008, unless otherwise noted. PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets September 30, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Accounts receivable – related party - 0 - Investments – available for sale Advances Mining supplies Deposits and prepaids Total Current Assets Property, Plant and Equipment Land and tunnels Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated depreciation ) ) Total Property, Plant and Equipment TOTAL ASSETS $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 3 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets September 30, December 31, (Unaudited) Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable Current portion of capital leases payable Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable - 0 - Long-term portion of capital leases payable Total Long-Term Liabilities TOTAL LIABILITIES Commitments & Contingencies - 0 - - 0 - Minority Interest Stockholders’ Equity Preferred stock, $1.00 par value, 10,000,000 shares authorized, non-cumulative, non-voting, non-convertible, none issued or outstanding - 0 - - 0 - Common stock, no par value, 60,000,000 shares authorized, 59,133,323 and 54,173,594 shares issued and outstanding, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues Contract mining $ Total Revenues Cost of Sales Contract mining Total Cost of Sales GROSS PROFIT (LOSS) ) Operating (Income) Expenses: Exploration & development costs Mining production costs Loss on abandonment of equipment - 0 - - 0 - Bad debt, accounts receivable - 0 - - 0 - - 0 - Gain on sale of equipment - 0 - ) ) ) Loss on disposal of equipment - 0 - - 0 - General & administrative Total Operating Expenses Net Operating Loss ) Other Income (Expenses) Interest income Interest expense - 0 - ) ) ) Realized gain (loss) on securities available for sale - 0 - ) - 0 - ) Special investigation fees and expenses ) - 0 - ) - 0 - Bad debt expense, notes receivable - 0 - ) - 0 - ) Gain on revaluation of stock awards Total Other Income (Expense) ) ) LOSS BEFORE INCOME TAXES ) Provision (Benefit) for Income Taxes - 0 - - 0 - - 0 - - 0 - Minority Interest - 0 - - 0 - - 0 - -0- NET LOSS $ ) $ ) $ ) $ ) Net Loss Per Share (Basic and Diluted) $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Nine Months Ended September 30, Net Loss $ ) $ ) Other Comprehensive Loss: Change in market value of investments Net Comprehensive Loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash Flows From Operating Activities: Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operations: Depreciation Non-cash exercise of warrants for bonus - 0 - Non-cash exercise of options for compensation - 0 - Stock issued for directors fees - 0 - Valuation of options for compensation Valuation of other non-cash compensation expense - 0 - Gain on revaluation of stock awards ) ) Gain on sale of equipment ) ) Loss on disposition of equipment Realized loss on securities available for sale - 0 - Uncollectible notes receivable -0- Change in Operating Assets and Liabilities: (Increase) Decrease in: Notes receivable - 0 - ) Accounts receivable ) Accounts receivable – related party Deposits and prepaids ) Advances Mining supplies - 0 - ) Increase (Decrease) in: Accounts payable and accrued expenses ) Net Cash Used by Operating Activities ) ) Cash Flows from Investing Activities: Purchases of equipment ) ) Disposition of equipment Issuance of notes receivable - 0 - ) Net Cash Used by Investing Activities ) ) Cash Flows from Financing Activities: Payments on notes payable ) ) Payments on leases payable ) ) Proceeds from notes payable Proceeds from issuance of common stock Net Cash Provided by Financing Activities Increase (Decrease) in Cash ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (continued) For the Nine Months Ended September 30, Cash Paid For: Interest $ $ Income Taxes $
